Citation Nr: 0912332	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a higher (compensable) initial disability 
rating for service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1945 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Veteran and his wife attended and testified at a February 
2009 Travel Board hearing before the undersigned.  A 
transcript of the hearing is associated with the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected asbestosis has manifested 
single breath Diffusion Capacity of Carbon Monoxide (DLCO) of 
64 percent of predicted value. 


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for service-
connected asbestosis have been met for the entire period of 
initial rating appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.97, 
Diagnostic Code 6833 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
asbestosis.  The RO properly informed the Veteran of 
information and evidence necessary to substantiate a service 
connection claim in a May 2006 letter.  In the May 2006 
letter, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The letter further informed 
the Veteran of the following: the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, the effect that the symptoms have on his 
employment and daily life, and examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  The letter also notified the Veteran 
of the evidence needed to establish an effective date. 

Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  For these reasons, the 
Board finds that VA fulfilled its duty to notify. 

VA has a duty to assist the Veteran in the development of the 
claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment 
records, VA treatment records, and private medical records 
are associated with the record.  The Veteran was afforded VA 
(QTC) respiratory examinations in June 2006, April 2008, and 
August 2008.  The Board finds that VA fulfilled its duty to 
assist.  The Veteran has not made the RO or the Board aware 
of any outstanding evidence that needs to be obtained in 
order to fairly decide the claim.  As such, all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained, and the case is ready for 
appellate review.  Moreover, in light of the full grant of 
benefits sought on appeal, there is no further duty to notify 
or assist the Veteran in this case. 

Initial Rating Analysis

In an August 2006 rating decision on appeal, VA found that 
the Veteran had asbestosis that was related to his asbestos 
exposure while assigned to a ship during active duty service.  
The grant of service connection for asbestosis recognizes the 
asbestos exposure during service while working on ships, 
including while working in engine rooms decommissioning 
ships.  The August 2006 rating decision assigned a 
noncompensable (0 percent) initial disability rating, 
effective from the date of service connection claim on April 
5, 2006.

The Veteran entered a notice of disagreement with the initial 
0 percent disability rating, contending that his service-
connected asbestosis warranted a compensable rating.  He 
contends in various written submissions and personal hearing 
testimony that he has experienced worsening of certain 
symptoms that include shortness of breath, coughing, and back 
discomfort.  The Veteran's wife also has written in June 2008 
that the Veteran's symptoms had worsened during the previous 
two years, including a consistent cough, spitting up phlegm, 
and shortness of breath.

In his notice of disagreement, the Veteran wrote that it was 
his opinion that his symptoms warranted more than a 10 
percent rating.  At the personal Board hearing in February 
2009, the Veteran indicated that he was seeking a 20 percent 
rating on appeal.  He also testified that a higher initial 
disability rating of 30 percent would fully satisfy his 
initial rating appeal.     

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for 
consideration is the propriety of the initial disability 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service connected asbestosis was initially 
rated as non-compensable (0 percent) under Diagnostic Code 
6833 (interstitial lung disease), which provides a 10 percent 
rating where pulmonary function testing reveals that Forced 
Vital Capacity (FVC) is 75 to 80 percent of predicted value 
or where the single breath Diffusion Capacity of Carbon 
Monoxide (DLCO) is 66 to 80 percent of predicted value.  A 30 
percent rating is assigned where pulmonary function testing 
reveals that FVC is 65 to 74 percent of predicted value; or 
DLCO is 56 to 65 percent of predicted value.  A 60 percent 
rating is assigned where pulmonary function testing reveals 
that FVC of 50 to 64 percent of predicted value; or DLCO of 
40 to 55 percent of predicted value; or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97. 

In this case, the Veteran and his wife reported symptoms of 
increase in shortness of breath, chest pain, coughing, and 
back discomfort.  A June 2006 VA (QTC) examination report 
reflects x-ray findings of pleural plaque consistent with 
prior asbestos exposure, and a diagnosis of asbestosis with 
normal pulmonary function testing.  VA outpatient treatment 
records reflect similar findings. 

A September 2007 report from Eric Freeman, M.D., reflects the 
Veteran's report of shortness of breath for the previous two 
years that had progressively worsened, chest pain, occasional 
mucous production.  Chest x-ray in May 2007 was noted to 
reveal pleural plaque consistent with pneumoconiosis, and 
pulmonary function testing in September 2007 that revealed 
difficulty with diffusion capacity and flow.  The diagnosis 
was pulmonary asbestosis.   

At an April 2008 VA (QTC) examination, the Veteran complained 
of progressive dyspnea, a chronic productive cough, and 
wheezing during physical exertion.  X-rays showed a pleural 
plaque over the left lower chest.  Pulmonary function testing 
revealed a FVC of 90 percent of predicted value.  A DLCO test 
was recommended.  

An August 2008 VA (QTC) pulmonary function test reflects 
clinical findings that include single breath DLCO is 64 
percent of predicted value.

After a review of all the evidence, the Board finds that the 
Veteran's service-connected asbestosis has manifested DLCO 
recorded as 64 percent of predicted value.  The most 
favorable medical evidence is the August 2008 VA QTC 
pulmonary function test reflecting that the Veteran's single 
breath DLCO is 64 percent of predicted value.  This DLCO test 
result approximates the criteria for a 30 percent disability 
rating under Diagnostic Code 6833 (DLCO from 56 to 65 percent 
of predicted value).  See 38 C.F.R. § 4.97.  

Such finding, although recorded at a VA examination in August 
2008, is actually the first clinical measure of DLCO.  The 
September 2007 private examination report already indicated 
diffusion capacity and flow difficulties, although no 
specific DLCO test results were recorded.  The Veteran has 
reported a worsening of symptoms that cover the entire period 
of initial rating from April 5, 2006.  For this reason, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria of a higher initial disability rating 
for 30 percent have been met for the entire initial rating 
period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The assignment of a 30 percent initial disability rating for 
the entire period of initial rating appeal fully satisfies 
the claim on appeal.  At the Travel Board hearing, the 
Veteran indicated that his symptoms warranted a 20 percent 
rating.  The Board finds that a 30 percent rating for 
asbestosis is supported by the medical evidence, and it is 
granted for the entire initial rating period.  This fully 
satisfies the initial rating claim on appeal.  For this 
reason, no further reasons and bases are required because 
there are no remaining questions of law or fact for the Board 
to decide, including no allegations or question of 
extraschedular considerations.   


ORDER

A higher initial disability rating of 30 for service-
connected asbestosis is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


